United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 15, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-51243
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

CHRISTOPHER OBELL VANOVER

                     Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 7:04-CR-95-1
                        --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Christopher Obell Vanover was tried by a jury and convicted

of being a convicted felon in possession of a firearm and a

person convicted of a misdemeanor crime of domestic violence in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

and (9).   Vanover argues that the Government failed to prove

beyond a reasonable doubt that he possessed a firearm.

     Constructive possession of a weapon may be proven through

circumstantial evidence.    United States v. De Leon, 170 F.3d 494,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51243
                                -2-

496 (5th Cir. 1999).   Evidence set forth at trial indicated that

Vanover’s license, social security card, and wallet were in the

night stand in the bedroom where the weapon was located.    Vanover

admitted that marijuana and scales, which were found in the

bedroom where the weapon was located, belonged to him.    Vanover

also admitted that a bulletproof vest that was found elsewhere in

the apartment belonged to him and that he went to the apartment

almost daily and frequently showered and slept at the apartment.

Finally, an officer testified that Vanover admitted that he had

obtained the weapon for protection due to concerns of violence

associated with a crime that the officer was investigating.       When

viewed in the light most favorable to the verdict, see United

States v. Izydore, 167 F.3d 213, 219 (5th Cir. 1999), the

evidence is sufficient to allow a plausible inference that

Vanover had knowledge of, and access to, the weapon.     See De

Leon, 170 F.3d at 496-97; United States v. Mergerson, 4 F.3d 337,

349 (5th Cir. 1993).   Finally, the jury was free to assess

Vanover’s credibility when he denied possessing the weapon, and

the jury’s credibility assessment will not be disturbed.      See

United States v. Garcia, 995 F.2d 556, 561 (5th Cir. 1993).

     The judgment of the district court is therefore AFFIRMED.